DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/09/2022 has been entered.
This communication is a Non-Final rejection Office Action on the merits.  Claim(s) 12 has/have been previously withdrawn, and claim(s) 13-15 has/have been added. Claims 1-15 are now pending and have been considered below. 

Election/Restrictions
Newly submitted claims 13-15 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims language is drawn to the non-elected embodiment of Species 1, non-elected without traverse on 07/23/2021.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 13-15 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Allowable Subject Matter
Claims 4-6 rejected as being dependent upon a rejected base claim, but would be allowable if the double patenting rejection is appropriately addressed and if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the limitation “the leg is a second leg, the distal portion is a second distal portion, the proximal portion is a second proximal portion, and each louver in the plurality of louvers further comprises: a first notch positioned at the first end; a second notch positioned at the second end; a first leg having a first proximal portion and a first distal portion, the first leg extending generally transverse to the first end and from the first proximal portion to the first distal portion, wherein the first leg is sized such that, in the closed position, the first louver and the second louver of the plurality of louvers are engaged with one another such that the second leg of the second louver is received in the first notch of the first louver and such that the first leg of the first louver is received in the second notch of the second louver” would overcome the prior art rejection since no prior art of record, alone or in combination, teaches this configuration and such a modification to include the legs and notches configuration as claimed would require modifying the modifier reference which would involve hindsight reconstruction. Claim(s) 5 and 6 depend from claim 4 and are therefore objected to as well.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,650,786. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences, as indicated [not bold] in the table below, are structurally minor. The current limitations “the end cap comprising a top lip extending along the top surface and a bottom lip extending along the bottom surface” and “the flange extending from opposite edges of the bottom lip toward the outer edges of the louver” such modifications would have been obvious to one of ordinary skill in the art since they are merely different shapes and it would have been an obvious matter of design choice to one of ordinary skill in the art to include a mere change in the shape of a component. Absent any persuasive evidence that a particular configuration of the claimed shape is significant, a change in shape is generally recognized as being within the level of ordinary skill in the art (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)) in order to choose a shape that has a desired aesthetic for the application and intended use of that element.  
	
Current Application 16/908,937
U.S. Patent No. 9,650,786
1. A louvered roof system comprising: a louver of a plurality of louvers, the plurality of louvers configured for movement between an open position and a closed position, each louver in the plurality of louvers comprising: (i) a first end; (ii) a second end opposite the first end; (iii) a top surface positioned on a top side of the louver and between outer edges of the louver; (iv) a bottom surface positioned between the outer edges of the louver and on a bottom side of the louver opposite the top side; (v) an end cap positioned at a lateral edge of the louver, the end cap comprising a top lip extending along the top surface and a bottom lip extending along the bottom surface, the end cap further comprising a flange extending generally transverse to the bottom surface and extending past the bottom surface in a direction away from both the top surface and the bottom surface so as to direct liquid flow from the top surface past the bottom surface to form droplets or streams to fall from a lower part of the flange and prevent travel of the liquid flow along the bottom surface, the flange extending from opposite edges of the bottom lip toward the outer edges of the louver; and (vi) a leg having a proximal portion and a distal portion, the leg extending generally transverse to the second end and from the proximal portion to the distal portion wherein, in the closed position, a first louver and a second louver of the plurality of louvers are engaged with one another such that the leg of the second louver is received against the first louver.
1. A louvered roof system comprising: a plurality of louvers configured for movement between an open position and a closed position, the plurality of louvers comprising at least: (A) a first louver comprising: (i) a first end; (ii) a first leg having a first proximal portion and a first distal portion, the first leg extending generally transverse to the first end and from the first proximal portion to the first distal portion; (iii) a top surface positioned on a top side of the first louver and between outer edges of the first louver, the top surface forming part of an airfoil shape at or adjacent the first end; (iv) a first notch recessed in the top surface at the first end; (v) a bottom surface positioned between the outer edges of the first louver and on a bottom side of the first louver opposite the top side; (vi) at least one c-shaped fastener mount positioned in an interior of the first louver between the top surface and the bottom surface; (vii) an end cap positioned at a lateral edge of the first louver and secured via the at least one c-shaped fastener mount, the end cap comprising a flange extending generally transverse to the bottom surface so as to direct liquid flow from the top surface past the bottom surface and prevent travel of the liquid flow along the bottom surface; and (B) a second louver comprising: (i) a second end; (ii) a second leg having a second proximal portion and a second distal portion, the second leg extending generally transverse to the second end and from the second proximal portion to the second distal portion; (iii) a wing extending generally transverse to a longitudinal axis of the second leg and from the second distal portion of the second leg at an angle configured to mate against the part of the airfoil shape of the top surface in the closed position; (iv) a second notch positioned at the second end; and (v) a bent tab extending generally transverse to the longitudinal axis of the second leg and from the second distal portion of the second leg in a direction away from the wing; wherein in the closed position, the first louver and the second louver are engaged with one another such that the first distal portion of the first leg is received in the second notch, the bent tab of the second distal portion of the second leg is received in the first notch, and the wing of the second louver abuts the first end of the first louver and extends away from the first leg of the first louver, wherein the first louver and the second louver being so engaged with one another obstructs passage of liquid between the first louver and the second louver.


8. A louvered roof system comprising: an end cap comprising: a body configured to be installed in an installed position at a lateral edge of a louver; a bottom lip extending from the body and sized to extend in the installed position along a bottom surface of the louver; and a flange extending from the body and shaped and sized to extend in the installed position generally transverse to the bottom surface of the louver and to extend in the installed position past the bottom surface of the louver in a direction away from both a top surface and the bottom surface of the louver so as to direct liquid flow from the top surface of the louver past the bottom surface of the louver to form droplets or streams to fall from a lower part of the flange and prevent travel of the liquid flow along the bottom surface of the louver, the flange furtherPage 4 of 13Appl. No. 16/908,938Attorney Docket No.: 095679-1199260 Amdt. dated May 9, 2022Response to Final Office Action of February 9, 2022arranged to extend in the installed position from opposite edges of the bottom lip toward the outer edges of the louver.
1. A louvered roof system comprising: a plurality of louvers configured for movement between an open position and a closed position, the plurality of louvers comprising at least: (A) a first louver comprising: (i) a first end; (ii) a first leg having a first proximal portion and a first distal portion, the first leg extending generally transverse to the first end and from the first proximal portion to the first distal portion; (iii) a top surface positioned on a top side of the first louver and between outer edges of the first louver, the top surface forming part of an airfoil shape at or adjacent the first end; (iv) a first notch recessed in the top surface at the first end; (v) a bottom surface positioned between the outer edges of the first louver and on a bottom side of the first louver opposite the top side; (vi) at least one c-shaped fastener mount positioned in an interior of the first louver between the top surface and the bottom surface; (vii) an end cap positioned at a lateral edge of the first louver and secured via the at least one c-shaped fastener mount, the end cap comprising a flange extending generally transverse to the bottom surface so as to direct liquid flow from the top surface past the bottom surface and prevent travel of the liquid flow along the bottom surface; and (B) a second louver comprising: (i) a second end; (ii) a second leg having a second proximal portion and a second distal portion, the second leg extending generally transverse to the second end and from the second proximal portion to the second distal portion; (iii) a wing extending generally transverse to a longitudinal axis of the second leg and from the second distal portion of the second leg at an angle configured to mate against the part of the airfoil shape of the top surface in the closed position; (iv) a second notch positioned at the second end; and (v) a bent tab extending generally transverse to the longitudinal axis of the second leg and from the second distal portion of the second leg in a direction away from the wing; wherein in the closed position, the first louver and the second louver are engaged with one another such that the first distal portion of the first leg is received in the second notch, the bent tab of the second distal portion of the second leg is received in the first notch, and the wing of the second louver abuts the first end of the first louver and extends away from the first leg of the first louver, wherein the first louver and the second louver being so engaged with one another obstructs passage of liquid between the first louver and the second louver.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wortman et al. (U.S. Pub. No. 2017/0328598) with provisional application 61/925,936 dated 01/10/2014.
As per claim 8, Wortman et al. teaches a louvered roof system (heating system with louver; abstract; it is understood that the louver is capable of functioning as a roof of the heating system) comprising: an end cap (36) comprising: a body (figure 8) configured to be installed in an installed position at a lateral edge of a louver (30; figure 9); a bottom lip (46) extending from the body and sized to extend in the installed position along a bottom surface of the louver (bottom surface of louver; figure 9); and a flange (48) extending from the body and shaped and sized to extend in the installed position generally transverse to the bottom surface of the louver (figure 9) and to extend in the installed position past the bottom surface of the louver in a direction away from both a top surface (top surface of louver) and the bottom surface of the louver (figure 9) so as to direct liquid flow from the top surface of the louver past the bottom surface of the louver to form droplets or streams to fall from a lower part of the flange and prevent travel of the liquid flow along the bottom surface of the louver (it is understood that the flange is capable of directing liquid flow from the top surface of the louver past the bottom surface of the louver to form droplets or streams to fall from a lower part of the flange and prevent travel of the liquid flow along the bottom surface of the louver), the flange further arranged to extend in the installed position from opposite edges of the bottom lip toward the outer edges of the louver (figure 9).
As per claim 9, Wortman et al. teaches the louver (30).
As per claim 10, Wortman et al. teaches the body forms a body shape matching a cross-sectional shape of the louver at the lateral edge of the louver (figure 9).
As per claim 11, Wortman et al. teaches the flange extends outwardly in a downward direction from a perimeter of the body shape (figure 9).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wortman et al. (U.S. Pub. No. 2017/0328598) with provisional application 61/925,936 dated 01/10/2014 in view of Edwards (U.S. Patent No. 5,732,507).
As per claim 1, Wortman et al. teaches a louvered roof system (heating system with louver; abstract; it is understood that the louver is capable of functioning as a roof of the heating system) comprising: a louver of a plurality of louvers (30), the plurality of louvers configured for movement between an open position and a closed position (the louvers are rotatably adjustable; paragraph 21; therefore it is understood that the louvers are capable of being configured for movement between an open position and a closed position), each louver in the plurality of louvers comprising: (i) a first end (left end of 30); (ii) a second end opposite the first end (right end of 30); (iii) a top surface positioned (top surface of 30) on a top side (bottom side; figure 9) of the louver and between outer edges of the louver (it is understood that the top surface would be between outer edges of the louver); (iv) a bottom surface (at 34; figure 9) positioned between the outer edges of the louver (figure 9) and on a bottom side of the louver opposite the top side (figure 9); (v) an end cap (36) positioned at a lateral edge of the louver (figure 9), the end cap comprising a top lip (at 44; figure 8) extending along the top surface (it is understood that the top lip would extend along the top surface once the end cap is connected to the louver) and a bottom lip (46) extending along the bottom surface (figure 9), the end cap further comprising a flange (48) extending generally transverse to the bottom surface (figure 9) and extending past the bottom surface in a direction away from both the top surface and the bottom surface (figure 9) so as to direct liquid flow from the top surface past the bottom surface to form droplets or streams to fall from a lower part of the flange and prevent travel of the liquid flow along the bottom surface (it is understood that the flange is capable of directing liquid flow from the top surface past the bottom surface to form droplets or streams to fall from a lower part of the flange and prevent travel of the liquid flow along the bottom surface), the flange extending from opposite edges of the bottom lip toward the outer edges of the louver (figure 9).
 Wortman et al. fails to disclose (vi) a leg having a proximal portion and a distal portion, the leg extending generally transverse to the second end and from the proximal portion to the distal portion wherein, in the closed position, a first louver and a second louver of the plurality of louvers are engaged with one another such that the leg of the second louver is received against the first louver.
Edwards discloses a louvre assembly (title) having (vi) a leg (20) having a proximal portion (portion extending from the louver; figure 1) and a distal portion (free-ed portion extending from the louver; figure 1), the leg extending generally transverse to the second end and from the proximal portion to the distal portion (figure 1) wherein, in the closed position, a first louver and a second louver of the plurality of louvers are engaged with one another such that the leg of the second louver is received against the first louver (figure 2).
Therefore, from the teaching of Edwards, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the louvre assembly of Rossiter to include a leg having a proximal portion and a distal portion, the leg extending generally transverse to the second end and from the proximal portion to the distal portion wherein, in the closed position, a first louver and a second louver of the plurality of louvers are engaged with one another such that the leg of the second louver is received against the first louver, as taught by Edwards, in order to fully close and seal the louver assembly to prevent unwanted dust from accumulating inside the heater when not in use.
As per claim 2, Wortman et al. teaches the louver of the plurality of louvers comprises the second louver and the louvered roof system further comprises the first louver (multiple louvers 30 are disclosed; figure 1).
As per claim 3, Wortman et al. teaches at least one of: a guide rod coupled with the first louver and the second louver and configured to cause rotation of both the first louver and the second louver in response to movement of the guide rod; an actuator operable to move at least one of the first louver or the second louver between the open position and the closed position; a gutter positioned below a lateral edge of at least one of the first louver or the second louver; or a frame in which at least one of the first louver or the second louver is mounted so as to facilitate movement between the open position and the closed position (it is understood that the housing 22; figure 1; is capable of functioning as a frame in which at least one of the first louver or the second louver is mounted so as to facilitate movement between the open position and the closed position).
As per claim 7, Wortman et al. teaches the flange extends substantially along an entire span of the lateral edge at which the end cap is coupled (figure 9).

Response to Arguments
Applicant's arguments and amendments have been considered but are moot in view of the new ground(s) of rejection. New reference(s) Wortman et al. (U.S. Pub. No. 2017/0328598) has/have been added to overcome claim limitations. The examiner has considered the argument that the projections 24 in previous reference Rossiter were shaped to accommodate and nest with spigots 27, that are also utilized to connect to a control rod to allow the louver to be moved back and forth for opening or closing. The argument provides that is the elongate form factor of previous secondary reference Braun were used in place of the post form-factor of Rossiter, the stacking ability would be compromised and render the resulting product unsuitable. The examiner finds the argument persuasive and the Rossiter and Braun rejection has been withdrawn. The claim limitations are overcome in view of new reference Wortman et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR F HIJAZ whose telephone number is (571)270-5790. The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635